                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

GRIFFIN MICHAEL TAYLOR                            §

VS.                                               §                 CIVIL ACTION NO. 1:20cv547

WARDEN, USP BEAUMONT                              §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Griffin Michael Taylor, a federal prisoner, proceeding pro se, brought this petition
for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends granting the respondent’s motion to dismiss. Accordingly, the

Magistrate Judge recommends the above-styled petition be dismissed.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. It is

        ORDERED that the respondent’s motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendations.

        SIGNED this the 30 day of April, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
